  Case 2:18-cv-09053-CAS-PLA Document 42 Filed 10/28/19 Page 1 of 1 Page ID #:341

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV18-9053-CAS(RAOx)                                                   Date   October 28, 2019
 Title             REBECCA COOLEY; ET AL. v. THE CITY OF LOS ANGELES



 Present: The                    CHRISTINA A. SNYDER, UNITED STATES DISTRICT JUDGE
 Honorable
                    Catherine M. Jeang                                                 Laura Elias
                        Deputy Clerk                                        Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                       Monique Alarcon                                                Jessica Mariani
 Proceedings:                 SCHEDULING CONFERENCE

      Hearing held and counsel are present. The Court confers with counsel and
schedules the following dates:

Request for leave to file amended pleadings or to add parties: March 2, 2020;
Last Day to File Motion for Class Certification: January 27, 2020;
Opposition to Motion for Class Certification: March 12, 2020;
Reply to Motion for Class Certification: April 2, 2020;
Hearing on Motion for Class Certification (10:00 A.M.): April 20, 2020; and
Further Scheduling Conference (11:00 A.M.): May 11, 2020.




                                                                                                 00      :     03

                                                               Initials of Preparer                     CMJ




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
